Appeal from a judgment of the Supreme Court at Special Term (Graves, J.), entered April 9, 1981 in Clinton County, which dismissed petitioner’s applications, in two proceedings pursuant to CPLR article 78, to require respondent to turn over certain personal property and to stop interfering with petitioner’s mail. Petitioner, an inmate at the Clinton Correctional Facility commenced these article 78 proceedings to have certain items of personal property returned to him and to have his incoming and outgoing mail processed more expeditiously. Section 139 of the Correction Law provides for the establishment of grievance procedures through which persons within correctional institutions are to resolve their grievances. Proce-' dures have been implemented by respondent to deal with the complaints sought to be reviewed by these proceedings. Petitioner has failed to utilize such procedures. Special Term properly dismissed the petitions on the basis that petitioner failed to exhaust available administrative remedies (Matter of Patterson v Smith, 53 NY2d 98; Matter of La France v Ward, 64 AD2d 989). The judgment, therefore, should be affirmed. Judgment affirmed, without costs. Mahoney, P. J., Main, Mikoll, Yesawich, Jr., and Weiss," JJ., concur.